EXAMINER'S AMENDMENT
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 24 February 2021. Claims 1, 6, 8-11, 16, 18, 20-22 and 25 are currently pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura Shunk on 04 March 2021.
The application has been amended as follows: 
Claim 20 has been amended as follows:
The entirety of claim 20 now reads:
--20. (Currently Amended) A staple as set forth in claim 1 further comprising 3a first pair of a first straight leg and a second straight leg joined to the bridge member by a first corner extension and a second corner extension which flow smoothly into the first leg and the second leg from an inwardly curved recess in the first end of the bridge member along the axis, and a second pair of a first straight leg and a second straight leg joined by a first corner extension and a second extensions which flow smoothly into the first leg and the second leg from an inwardly curved recess in the second end of the bridge member and wherein each of the first and second leg of the first pair of legs and of the second pair of legs include an edge surface joined in a smooth uninterrupted contiguous 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775